DETAILED ACTION
This action is responsive to Applicant’s Reply filed 8/15/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 6/26/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein marked by strikethrough has not been considered.

Election/Restrictions
Applicant’s election without traverse of Species A (method as shown in Fig. 2A) in the reply filed on 8/15/2022 is acknowledged. The Examiner agrees claims 1-19 read on the elected species.

Claim Status
Claims 1-19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 8, and 14, the term “substantially” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the interest of compact and expedited prosecution, the Examiner interprets the claim such that if the surface modification reaction is self-limiting to any degree (thermodynamically, physically, temporally, etc.), then it meets the limitation of the claim.
Regarding claim 15, the claim is rejected at least based upon its dependency to claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowak (US Pub. 2015/0332912).
Regarding claim 1, Nowak teaches a multi-station process tool ([0043] and Fig. 2A, apparatus #200), comprising: 5
a first station ([0043] and Fig. 2A, process station #201) having a first pedestal ([0043] each station has a wafer holder; see Fig. 1, a substrate holder #108); 
10a second station ([0043] and Fig. 2A, process station #202) having a second pedestal ([0043] each station has a wafer holder; see Fig. 1, a substrate holder #108).

To clarify the record, the claim limitations as follows are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses:  
“for performing atomic layer etching of a surface of a substrate that is exposed for processing”
“that supports the substrate when in the first station, the first pedestal being heated to a first predefined temperature”
“wherein the first station is configured to perform a surface conversion operation on the substrate, by exposing an entirety of the surface of the substrate to a surface conversion reactant”
“that supports the substrate when in the second station, the second pedestal being heated to a second predefined temperature”
wherein the second station is configured to perform a ligand exchange operation on the substrate, by exposing the entirety of the surface of the substrate to a ligand containing reactant, wherein the second pedestal being heated to the second predefined temperature causes desorption of surface species, generated from the ligand exchange operation, from the surface of the substrate”

A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” (emphasis Examiner’s) if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The Nowak apparatus would be capable of performing the intended uses since it describes use in an ALD operation ([0039]: used for ALD; [0161]: plasma etching is commonly performed) on substrates ([0131] and Fig. 1, substrate #112), wherein each pedestal is shown as comprising a heater ([0141] and Fig. 1, heater #110; stations as shown in Fig. 2A), wherein the multi-station apparatus is capable of performing a surface modification operation (see Fig. 4A showing a deposition process; [0160]-[0161]: apparatuses may be used with lithographic patterning tools, such as a plasma etching tool). As such, Nowak anticipates the claim.

Regarding claim 2, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Nowak apparatus would be capable of performing the intended use by virtue of its ability to perform ALD processes ([0005]).

Regarding claim 3, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Nowak apparatus would be capable of performing the intended use by virtue of the individual heaters for each station ([0141] and Fig. 1, heater #110; stations as shown in Fig. 2A).

Regarding claim 4, Nowak teaches a third station ([0043] and Fig. 2A, process station #203) having a third pedestal ([0043] each station has a wafer holder; see Fig. 1, a substrate holder #108) and 10a fourth station ([0043] and Fig. 2A, process station #204) having a fourth pedestal ([0043] each station has a wafer holder; see Fig. 1, a substrate holder #108).
The remainder of the claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Nowak apparatus would be capable of performing the intended uses since it describes use in an ALD operation ([0039]: used for ALD; [0161]: plasma etching is commonly performed) on substrates ([0131] and Fig. 1, substrate #112), wherein each pedestal is shown as comprising a heater ([0141] and Fig. 1, heater #110; stations as shown in Fig. 2A), wherein the multi-station apparatus is capable of performing a surface modification operation (see Fig. 4A showing a deposition process; [0160]-[0161]: apparatuses may be used with lithographic patterning tools, such as a plasma etching tool).

Regarding claim 5, Nowak teaches a rotating mechanism ([0047] and Fig. 2A, carousel #290) that moves the substrate between the first, second, third, 20and fourth stations of the multi-station process tool ([0047]).

Regarding claim 6, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Nowak apparatus would be capable of performing the intended use by virtue of the four disclosed processing stations, each of which have a showerhead and plasma generator capable of performing an individual process (see Fig. 1).

Regarding claim 7, Nowak teaches a multi-station process tool, comprising: a first station ([0043] and Fig. 2A, process station #201) having a first pedestal ([0043] each station has a wafer holder; see Fig. 1, a substrate holder #108); 5a second station ([0043] and Fig. 2A, process station #202) having a second pedestal ([0043] each station has a wafer holder; see Fig. 1, a substrate holder #108); a third station ([0043] and Fig. 2A, process station #203) having a third pedestal ([0043] each station has a wafer holder; see Fig. 1, a substrate holder #108).

The remainder of the claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Nowak apparatus would be capable of performing the intended uses since it describes use in an ALD operation ([0039]: used for ALD; [0161]: plasma etching is commonly performed) on substrates ([0131] and Fig. 1, substrate #112), wherein each pedestal is shown as comprising a heater ([0141] and Fig. 1, heater #110; stations as shown in Fig. 2A), wherein the multi-station apparatus is capable of performing a surface modification operation (see Fig. 4A showing a deposition process; [0160]-[0161]: apparatuses may be used with lithographic patterning tools, such as a plasma etching tool). As such, Nowak anticipates the claim.

Regarding claim 8, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Nowak apparatus would be capable of performing the intended use by virtue of its ability to perform ALD processes ([0005]).

Regarding claim 9, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Nowak apparatus would be capable of performing the intended use by virtue of the individual heaters for each station ([0141] and Fig. 1, heater #110; stations as shown in Fig. 2A).

Regarding claim 10, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Nowak apparatus would be capable of performing the intended use by virtue of the individual heaters for each station ([0141] and Fig. 1, heater #110; stations as shown in Fig. 2A).

Regarding claim 11, Nowak teaches a rotating mechanism ([0047] and Fig. 2A, carousel #290) that moves the substrate between the first, second, and third, 20stations of the multi-station process tool ([0047]).

Regarding claim 12, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Nowak apparatus would be capable of performing the intended use by virtue of the three disclosed processing stations, each of which have a showerhead and plasma generator capable of performing an individual process (see Fig. 1).

Regarding claim 13, Nowak teaches a multi-station process tool, comprising: a first station ([0043] and Fig. 2A, process station #201) having a first pedestal ([0043] each station has a wafer holder; see Fig. 1, a substrate holder #108); and a second station ([0043] and Fig. 2A, process station #202) having a second pedestal ([0043] each station has a wafer holder; see Fig. 1, a substrate holder #108).
The remainder of the claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Nowak apparatus would be capable of performing the intended uses since it describes use in an ALD operation ([0039]: used for ALD; [0161]: plasma etching is commonly performed) on substrates ([0131] and Fig. 1, substrate #112), wherein each pedestal is shown as comprising a heater ([0141] and Fig. 1, heater #110; stations as shown in Fig. 2A), wherein the multi-station apparatus is capable of performing a surface modification operation (see Fig. 4A showing a deposition process; [0160]-[0161]: apparatuses may be used with lithographic patterning tools, such as a plasma etching tool). As such, Nowak anticipates the claim.

Regarding claim 14, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Nowak apparatus would be capable of performing the intended use by virtue of the four disclosed processing stations, each of which have a showerhead and plasma generator capable of performing an individual process (see Fig. 1).

Regarding claim 15, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Nowak apparatus would be capable of performing the intended use by virtue of the four disclosed processing stations, each of which have a showerhead and plasma generator capable of performing an individual process (see Fig. 1).

Regarding claim 16, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Nowak apparatus would be capable of performing the intended use by virtue of the individual heaters for each station ([0141] and Fig. 1, heater #110; stations as shown in Fig. 2A).

Regarding claim 17, Nowak teaches a third station ([0043] and Fig. 2A, process station #203) having a third pedestal ([0043] each station has a wafer holder; see Fig. 1, a substrate holder #108); and a fourth station ([0043] and Fig. 2A, process station #204) having a fourth pedestal ([0043] each station has a wafer holder; see Fig. 1, a substrate holder #108).
The remainder of the claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Nowak apparatus would be capable of performing the intended uses since it describes use in an ALD operation ([0039]: used for ALD; [0161]: plasma etching is commonly performed) on substrates ([0131] and Fig. 1, substrate #112), wherein each pedestal is shown as comprising a heater ([0141] and Fig. 1, heater #110; stations as shown in Fig. 2A), wherein the multi-station apparatus is capable of performing a surface modification operation (see Fig. 4A showing a deposition process; [0160]-[0161]: apparatuses may be used with lithographic patterning tools, such as a plasma etching tool). As such, Nowak anticipates the claim.

Regarding claim 18, Nowak teaches a rotating mechanism ([0047] and Fig. 2A, carousel #290) that moves the substrate between the first, second, third, 20and fourth stations of the multi-station process tool ([0047]).

Regarding claim 19, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Nowak apparatus would be capable of performing the intended use by virtue of the four disclosed processing stations, each of which have a showerhead and plasma generator capable of performing an individual process (see Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hey (US Patent 4,987,856) teaches a multi-station processor for individual wafers (Figs. 1-2). Silva (US Pub. 2010/0012036) teaches a four-station processor with isolation control (Figs. 2A-3). Danek (US Pub. 2015/0037972) teaches a multi-station processor with a chemisorption-driven cleaning process (Figs. 3A-3E)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Kurt Sweely/Examiner, Art Unit 1718                 

/Benjamin Kendall/Primary Examiner, Art Unit 1718